74 N.Y.2d 779 (1989)
The People of the State of New York, Respondent,
v.
Charles Glinton, Appellant.
Court of Appeals of the State of New York.
Decided July 11, 1989.
Salvatore D. Ferlazzo for appellant.
Robert M. Morgenthau, District Attorney (Julie Freudenheim of counsel), for respondent.
Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA concur.
*780MEMORANDUM.
The order of Supreme Court should be affirmed.
Supreme Court acted within its discretion in denying defendant's motion to vacate his 1959 judgment of conviction without an evidentiary hearing. The merits of the "newly discovered evidence" issue raised in this collateral proceeding were previously decided on a prior CPL 440.10 motion (CPL 440.10 [3] [b]).
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.